Citation Nr: 1455911	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO. 12-02 963	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to June 26, 2010, and from September 1, 2011 through September 18, 2011, and in excess of 50 percent from September 19, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2000 to January 2001 and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

In his February 2012 substantive appeal to the Board, the Veteran requested a video conference hearing.  Subsequently, a hearing was scheduled for October 28, 2014 and a notice of that hearing was mailed to the Veteran on September 8, 2014.  However, on October 6, 2014, that notice was returned to the VA as undeliverable.  No subsequent notice was sent and there is no evidence of record indicating that the Veteran was aware of his scheduled hearing date.  The Board notes that the Veteran has been homeless in the past and has frequently changed his address.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  The Board finds that the Veteran was not notified of his hearing date, and given his previous address changes, efforts should be made to contact the Veteran and schedule a new hearing.  Accordingly, a remand of these matters to the AOJ for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and obtain his current mailing address.  Thereafter, schedule the Veteran for a Video Conference hearing before the Board.  The AOJ should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




